COCKRILL, C. J.  *• Usurious The evidence sustains the court’s conclusion that the conveyances to Hendricks were intended only as security for a usurious loan of money. It is argued that,, when that fact is established, it follows that the usury the conveyance from the State, and that, the title not having passed from the State, the court erred in disturbing the possession of Hendricks’ vendee in favor of Loomis. ' The State was not a party to the usurious contract, and her conveyance was not affected by it. The conveyance therefore passed whatever interest the State had in the land. The case of Cleveland v. Tillar, 47 Ark., 287, is authority in point. The legal title vested in Hendricks and was held by him in trust as security for the loan.  lg|yHf^^uaf in-‘Ie°“r->tiy-usui:ious But the loan being usurious, equity demanded a repayment of the principal with legal interest by the borrower who voked the aid of the court, as a condition to the enforcement of the trust. Upon that condition it was the rule for courts to interfere; and clothe the borrower with all his rights. Cleveland v. Tillar, 47 Ark., supra. But the act of March 3, 1887, in express terms abolished the equitable rule. Acts of •1887, pp. 50-1. The legislature thought that the public interest would be advanced by permitting the borrower, though the beneficiary of the illegal contract, to sue for full relief, untrammelled by any rule of law or equity. That is the purport of the act. It authorizes the borrower to sue for the cancellation (among other things) of any conveyance executed to secure the performance of a usurious contract, and the delivery of possession of any lands held by virtue of the conveyance; and provides that he shall have relief without being required to pay any part of the usurious debt or interest as a condition thereof. It follows that neither his participation in the illegal contract, nor the turpitude of his conduct in appropriating the money of the lender, is any restraint upon his right to relief. The policy of the act rests with the legislature. Lowe, who is the vendee of Hendricks, took possession of the land from Loomis pending the suit, claiming only by virtue of the title which the decree annulled. The court decreed a restoration of the possession to Loomis without vesting, the title in him. He was entitled to relief in both forms. But he has not appealed, and is not complaining; and Lowe is not injured by the court’s failure to grant his adversary the full measure of the relief to which he was entitled. It is argued that Lowe was an innocent purchaser. Of that it is sufficient to say that the proof fails to show that he paid value for the land, or that he was ignorant of the sale between Hendricks, his vendor, and Loomis. Affirm.